DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 30 October 2018, this is a First Action Non-Final Rejection on the Merits.  Claims 1-12 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2018 and 15 April 2019, respectively are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “selects a combination of candidates excluding the action having the highest confidence factor as a new candidate of action…”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “candidates” encompass, and therefore claim 1 is rendered indefinite.  Specifically, given the broadest reasonable interpretation of the currently provided claim language, it is unclear what the claimed “candidates” correlate to and/or understood to be, and therefore are rejected under this section.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 1, Applicant provides the claim limitation, “selects an action or a candidate of action of the lowest cost as a new action”, however, based on the currently provided claim language, it is unclear how the “new action” claimed to be selected with the “highest confidence” relates to the “new action” claimed to be selected with “the lowest cost”, and therefore claim 1 is rendered indefinite.  Specifically, given the broadest reasonable interpretation of the currently provided claim language, there is a “new action” selected with the highest confidence, and there is also a “new action” selected with the “lowest cost”, and based on said currently provided claim language, it is unclear how each of the claimed “new actions” are related with respect to each other. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 2-6, these claims are dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 7, Applicant provides the claim limitation, “selects a combination of candidates excluding the action having the highest confidence factor as a new candidate of action…”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “candidates” encompass, and therefore claim 7 is rendered indefinite.  Specifically, given the broadest reasonable interpretation of the currently provided claim language, it is unclear what the claimed “candidates” correlate to and/or understood to be, and therefore are rejected under this section.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 7, Applicant provides the claim limitation, “a fifth step at which the dialogue server selects an action or a candidate of action of the lowest cost as a new action”, however, based on the currently provided claim language, it is unclear how the “new action” claimed to be selected with the “highest confidence” relates to the “new action” claimed to be selected with “the lowest cost”, and therefore claim 7 is rendered indefinite.  Specifically, given the broadest reasonable interpretation of the currently provided claim language, there is a “new action” selected with the highest confidence, and there is also a “new action” selected with the “lowest cost”, and based on said currently provided claim language, it is unclear how each of the claimed “new actions” are related with respect to each other. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 8-12, these claims are dependent upon independent claim 7, and therefore are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112, second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asoh et al., “Jijo-2: an office robot that communicates and learns,” IEEE Intelligent Systems, 1 January 2001 (2001-01-01), pages 46-55, XP055556011, DOI: 10.1109/5254.956081, hereinafter “Asoh”.
Regarding claim 1, Asoh discloses a robot dialogue system (Figures 3 & 4; at least as in pages 47-48) comprising: 
a robot (Figures 1 & 3, Jijo-2) to have a processor and a memory and communicate with a user (Figures 3 & 4; at least as in pages 47-48, specifically regarding The Jijo-2 architecture, wherein the onboard computer is a PC running Linux and is connected to a LAN through radio Ethernet, and further wherein said robot further includes a microphone array and speech synthesizer); 

a network (LAN) to connect the dialogue server to the robot, wherein the robot has (Figures 3 & 4; at least as in pages 47-48, specifically regarding the wherein the robot (Jijo-2) and the workstation are connected to a LAN through radio Ethernet): 
a voice information dialogue unit (Figure 4, dialogue module) to communicate with the user through voice information (Figures 3 & 4; at least as in page 47, The dialogue system and page 50, How Jijo-2 executes tasks); 
a transfer device (Figure 4, navigation module) to accept a transfer destination and transfer the robot toward the transfer destination (Figures 3 & 4, at least as in page 50, How Jijo-2 executes tasks); and 
a control unit (Figure 3, computers) to transmit a speech content accepted by the voice information dialogue unit and a confidence factor calculated from the speech content to the dialogue server (page 48, How Jijo-2 recognizes speech, as indicated above with respect to the first step), receive an action on the speech content from the dialogue server, and control the voice information dialogue unit and the transfer device (page 48, How Jijo-2 recognizes speech, specifically wherein “[t]o understand a speaker’s intention and respond correctly, an utterance’s semantic content is extracted from the result of speech recognition. We use a simple task-dependent dictionary and grammar from the speech recognizer to parse the recognition result. In this word dictionary, we embed task-dependent semantic equivalences”, wherein said parsing of the recognition result is carried out by the dialogue module as shown in Figures 3 & 4, 
the dialogue server has: 
a robot control unit to accept scenario information of setting beforehand an action to be implemented by the robot in accordance with the speech content, cost information of setting beforehand a cost of the robot in accordance with a type of the action, state information of retaining a state of the robot, and the speech content and the confidence factor from the robot, decide an action implemented by the robot, and instruct the robot (Figure 6; at least as in page 49, How Jijo-2 carries out a dialogue, wherein “[t]he task frame for navigation has four slots, such as destination, direction, action, and modifier (fast, slow, and so forth). In this case, depending on the action slot’s value, destination or direction must always be filled before executing a task. The other slots are filled with default values if the user does not specify them.”, and further as in Figure 12, as in at least pages 52-52, Socially embedded learning, wherein “Jijo-2…acquires a probabilistic map under human supervision, as Figure 12 shows.” i.e. acquiring/storing of probabilistic map (interpreted as a confidence factor) corresponding to speech content retaining current location/state (e.g. robot (R) acquiring user input (U) concerning location and direction, as shown in Figure 12), and 
a cost calculation unit to calculate a cost of the action of the robot on the basis of the cost information and the state information (at least as in page 53, wherein “user feedback as a reinforcement signal that rewards or penalizes the robot’s decisions” wherein “penalizing” is interpreted as a calculating of a cost); and 

Regarding claim 2, Asoh further discloses wherein the cost calculation unit calculates the cost on the basis of a distance between a position of the robot and a destination of the action (at least as in pages 49, How Jijo-2 carries out a dialogue, 
Regarding claim 3, Asoh further discloses wherein the cost calculation unit calculates the cost on the basis of a difference between wording and content in a sentence spoken to the user by the robot (at least as in pages 49, How Jijo-2 carries out a dialogue, page 50, How Jijo-2 executes tasks, and page 53, wherein “user feedback as a reinforcement signal that rewards or penalizes the robot’s decisions” wherein “penalizing” is interpreted as a calculating of a cost).
Regarding claim 4, Asoh further discloses wherein the cost calculation unit calculates the cost on the basis of a difference between the individuals of the robots (at least as in pages 49, How Jijo-2 carries out a dialogue, page 50, How Jijo-2 executes tasks, and page 53, wherein “user feedback as a reinforcement signal that rewards or penalizes the robot’s decisions” wherein “penalizing” is interpreted as a calculating of a cost).
Regarding claim 5, Asoh further discloses wherein the robot control unit accepts a new candidate of action from the user by voice dialogue via the robot (Figures 2 & 12; at least as in pages 47 and 53, wherein each of the user inputs shown therein is interpreted as a new candidate of action).
Regarding claim 6, Asoh discloses the system further comprising a scenario generation device to generate scenario information, wherein the scenario generation device automatically inserts an instruction for making the cost calculation unit calculate a cost into the scenario information generated (at least as in pages 49, How Jijo-2 
Regarding claim 7, Asoh discloses a control method of a robot dialogue system (Figures 3 & 4; at least as in pages 47-48) including a robot (Figures 1 & 3, Jijo-2) to have a processor and a memory and communicate with a user (Figures 3 & 4; at least as in pages 47-48, specifically regarding The Jijo-2 architecture, wherein the onboard computer is a PC running Linux and is connected to a LAN through radio Ethernet, and further wherein said robot further includes a microphone array and speech synthesizer) and a dialogue server (Figure 3, Linux/Solaris workstation) to have a processor and a memory and control the robot (Figures 3 & 4; at least as in pages 47-48, specifically as shown in at least Figure 3), the control method of a robot dialogue system comprising: 
a first step at which the robot calculates a speech content and a confidence factor by voice recognition from an inquiry of the user (at least as in page 48, How Jijo-2 recognizes speech, specifically wherein, “the speech recognition module produces a list of symbols such as hello, right to turn, straight to go, and here is Matsui’s office together with a recognition confidence value…”) and transmits the speech content and the confidence factor to the dialogue server (page 48, How Jijo-2 recognizes speech, specifically wherein “[t]o understand a speaker’s intention and respond correctly, an utterance’s semantic content is extracted from the result of speech recognition. We use a simple task-dependent dictionary and grammar from the speech recognizer to parse the recognition result. In this word dictionary, we embed task-dependent semantic equivalences”, wherein said parsing of the recognition result is carried out by the 
a second step at which the dialogue server accepts the speech content and the confidence factor from the robot (page 48, How Jijo-2 recognizes speech, as indicated above with respect to the first step) and stores an action and a confidence factor corresponding to the speech content in state information retaining a state of the robot (Figure 6; at least as in page 49, How Jijo-2 carries out a dialogue, wherein “[t]he task frame for navigation has four slots, such as destination, direction, action, and modifier (fast, slow, and so forth). In this case, depending on the action slot’s value, destination or direction must always be filled before executing a task. The other slots are filled with default values if the user does not specify them.”, and further as in Figure 12, as in at least pages 52-52, Socially embedded learning, wherein “Jijo-2…acquires a probabilistic map under human supervision, as Figure 12 shows.” i.e. acquiring/storing of probabilistic map (interpreted as a confidence factor) corresponding to speech content retaining current location/state (e.g. robot (R) acquiring user input (U) concerning location and direction, as shown in Figure 12); 
a third step at which the dialogue server selects an action having the highest confidence factor in the state information as a new action (at least as in page 50, How Jijo-2 executes tasks, wherein “The dialogue module dispatches the navigation task to the driver module…” and additionally as in page 53, Figure 12, wherein “The robot moves straight ahead…”, as instructed by the user’s spoken request “OK. Please go straight.” i.e. in accordance with the highest confidence factor represented by the entry 
a fourth step at which the dialogue server calculates a cost incurred when the new action is implemented from the present state of the robot, selects a combination of candidates excluding the action having the highest confidence factor as a new candidate of action, and calculates a cost incurred when the new candidate of action is implemented in the present state of the service robot (at least as in page 53, wherein “user feedback as a reinforcement signal that rewards or penalizes the robot’s decisions” wherein “penalizing” is interpreted as a calculating of a cost); and 
a fifth step at which the dialogue server selects an action or a candidate of action of the lowest cost as a new action (at least as in page 53, wherein “user feedback as a reinforcement signal that rewards or penalizes the robot’s decisions”, wherein this is understood to imply that the robot selects decision/action of lowest penalty/cost).
Regarding claim 8, Asoh further discloses wherein the fourth step is a step of calculating the cost on the basis of a distance between a position of the robot and a destination of the action (at least as in pages 49, How Jijo-2 carries out a dialogue, page 50, How Jijo-2 executes tasks, and page 53, wherein “user feedback as a reinforcement signal that rewards or penalizes the robot’s decisions” wherein “penalizing” is interpreted as a calculating of a cost).
Regarding claim 9, Asoh further discloses wherein the fourth step is a step of calculating the cost on the basis of a difference between wording and content in a sentence spoken to the user by the robot (at least as in pages 49, How Jijo-2 carries out a dialogue, page 50, How Jijo-2 executes tasks, and page 53, wherein “user feedback 
Regarding claim 10, Asoh further discloses wherein the fourth step is a step of calculating the cost on the basis of a difference between individuals of the robots (at least as in pages 49, How Jijo-2 carries out a dialogue, page 50, How Jijo-2 executes tasks, and page 53, wherein “user feedback as a reinforcement signal that rewards or penalizes the robot’s decisions” wherein “penalizing” is interpreted as a calculating of a cost).
Regarding claim 11, Asoh further discloses wherein the fifth step is a step of accepting a new candidate of action from the user by voice dialogue via the robot (Figures 2 & 12; at least as in pages 47 and 53, wherein each of the user inputs shown therein is interpreted as a new candidate of action).
Regarding claim 12, Asoh discloses the method further comprising a step at which a scenario generation device to generate scenario information automatically inserts an instruction for calculating a cost into the scenario information generated (at least as in pages 49, How Jijo-2 carries out a dialogue, page 50, How Jijo-2 executes tasks, and page 53, wherein “user feedback as a reinforcement signal that rewards or penalizes the robot’s decisions” wherein “penalizing” is interpreted as a calculating of a cost).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664